United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1968
                                    ___________

David Gatewood,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Dr. Stephen Crawford, Medical Setup *
Unit at Potosi,                      * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                              Submitted: July 15, 2005
                                 Filed: July 18, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmate David Gatewood appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action without prejudice as moot. Having carefully reviewed the
record de novo, we affirm for the reasons explained by the district court. See 8th Cir.
R. 47B.




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.